      Case 6:20-cv-00092-JRH-BKE Document 25 Filed 09/29/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION


 GEORGE WALKER KIRKLAND,                             )
                                                     )
                  Petitioner,                        )
                                                     )
           v.                                        ) CIVIL ACTION NO. 5:20-CV-78 (MTT)
                                                     )
 Warden TRACY JEFFERSON,                             )
                                                     )
                  Respondent.                        )
                                                     )

                                             ORDER

          United States Magistrate Judge Stephen Hyles recommends transferring this

case to the Southern District of Georgia under 28 U.S.C. § 2241(d). Doc. 18. Petitioner

George Walker Kirkland has filed an “Objection/Letter” to the Recommendation. Doc.

22. Pursuant to 28 U.S.C. § 636(b)(1), the Court has thoroughly considered Kirkland’s

objection and made a de novo determination of the portion of the Recommendation to

which Kirkland objects.

          Kirkland’s only argument in his objection is that the Middle District is closer to his

prison and that his case has been in the Middle District for months. Doc. 22. But

convenience and efficiency do not determine a court’s jurisdiction. Instead, proper

jurisdiction concerning habeas petitions is found under 28 U.S.C. § 2241(d), which

states:

          Where an application for a writ of habeas corpus is made by a person in
          custody under the judgment and sentence of a State court of a State
          which contains two or more Federal judicial districts, the application may
          be filed in the district court for the district wherein such person is in
          custody or in the district court for the district within which the State court
          was held which convicted and sentenced him and each of such district
      Case 6:20-cv-00092-JRH-BKE Document 25 Filed 09/29/20 Page 2 of 2



       courts shall have concurrent jurisdiction to entertain the application. The
       district court for the district wherein such an application is filed in the
       exercise of its discretion and in furtherance of justice may transfer the
       application to the other district court for hearing and determination.

28 U.S.C. § 2241(d) (emphasis added). Kirkland was convicted and sentenced in

Emanuel County, which is in the Southern District of Georgia, and was a Southern

District resident when he filed his petition. Doc. 18 at 2.

       Accordingly, after review, the Court accepts and adopts the findings, conclusions,

and recommendations of the Magistrate Judge. The Recommendation is ADOPTED and

made the Order of the Court.        The Court ORDERS this action be transferred and

DIRECTS the Clerk of the Court to transfer the case, including all pending motions, to the

United States District Court for the Southern District of Georgia.

       SO ORDERED AND DIRECTED, this 29th day of September, 2020.

                                           S/ Marc T. Treadwell
                                           MARC T. TREADWELL, CHIEF JUDGE
                                           UNITED STATES DISTRICT COURT
